Citation Nr: 0737362	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  91-43 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to September 16, 
1991 for the assignment of a 60 percent disability rating for 
low back syndrome, status post laminectomy for surgical 
treatment for transitional S1 vertebra with disc disease at 
L5-S1, to include the propriety of the reduction of the 
disability rating from 40 percent disabling to 
20 percent disabling effective August 1, 1987.

2.  Entitlement to an effective date prior to September 16, 
1991 for the assignment of a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to a certificate of eligibility for specially 
adapted housing.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970, from December 1975 to December 1977, from April 1978 to 
February 1980, and from March 1981 to August 1984.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Procedural history

The earlier effective date claims

In a January 1990 rating decision, the RO increased the 
disability rating assigned for the veteran's service-
connected low back disorder from 20 percent to 40 percent.  
In an April 1991 rating decision, the RO denied entitlement 
to TDIU.  The veteran appealed.
 
In a December 1992 decision, the Board denied entitlement to 
a rating in excess of 40 percent for the low back disability 
and TDIU.  The veteran appealed the Board's December 1992 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  As the result of a joint motion for 
remand, in a July 1997 order the Court vacated the Board's 
December 1992 decision and remanded the appeal to the Board 
for further consideration.

In March 1998, the Board remanded this case to the RO for 
additional development.  In an October 2000 rating decision 
the RO increased the rating for the veteran's service-
connected low back disability from 40 percent to 60 percent, 
the maximum schedular rating available for the disability, 
effective September 16, 1991.  The RO also granted 
entitlement to a total rating based on individual 
unemployability, effective September 16, 1991.  

In December 2000, the veteran withdrew his appeal of the 
claim for an increased rating for the low back disability, 
and that issue as the current level of disability is no 
longer within the Board's jurisdiction. See 38 C.F.R. § 
20.204 (2007); see also Hamilton v. Brown, 4 Vet. App. 528 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) [a 
notice of disagreement ceases to be valid if the RO grants 
the benefit sought on appeal, or if the veteran withdraws his 
appeal].

Subsequent to the October 2000 rating decision, the veteran 
perfected an appeal as to the effective date assigned for the 
60 percent rating for the low back disorder and the effective 
date assigned for the total rating based on unemployability.  
In September 2002, the Board denied effective dates earlier 
than September 16, 1991 for the assignment of a 60 percent 
disability for the low back disorder and for the assignment 
of TDIU.  The veteran filed an appeal of the September 2002 
denial as to those two issues with the Court.  A Joint Motion 
for Partial Remand was filed with the Court.  The Court 
granted the Joint Motion in July 2007, and the veteran's VA 
claims folder has been returned to the Board. 

The propriety of the reduction of the disability rating for 
the low back disability from 40 percent disabling to 20 
percent disabling effective August 1, 1987

The procedural history related to the matter of the reduction 
of the disability rating for the lumbar spine disability from 
40 percent disabling to 20 percent disabling is somewhat 
obscure.   [The Board does not disagree with counsel's 
description of this as "murky".]  Certain parts of the 
record are missing.  For the most part, information contained 
in the veteran's claims file prior to March 31, 1989 is 
unavailable.  

It appears that a 40 percent disability rating was assigned 
for the service-connected low back disability effective 
September 1, 1984.  The 40 percent rating for the lumbar 
spine disability was reduced by the RO to 20 percent 
effective August 1, 1987.   It further appears that the 
veteran perfected an appeal as the propriety of the reduction 
of the disability rating from 40 percent disabling to 20 
percent disabling.  In February 1989, the veteran failed to 
report for a Travel Board hearing, apparently as to this 
issue.  The claims file was apparently lost subsequently to 
that time.

The July 2007 Joint Motion for Partial Remand requires that 
the Board to make a finding as to whether this claim has been 
adjudicated by the Board.  A VA memorandum and e-mail between 
BVA employees, both dated on November 20, 2007, show that a 
BVA employee searched the Board's Decision Locator Tables for 
the years 1989 and 1990 and found that no decision was 
rendered for the veteran during that time period.  There is 
no indication in the claims folder or anywhere else that a 
Board decision has been rendered as to the rating reduction.  
The Board additionally observes that in the Joint Motion it 
was noted ""Inquiries with the Board personnel indicates 
that no such decision was made . . . ."  

Therefore, in response to the Joint Motion, the Board 
concludes that this claim has not been adjudicated and 
remains pending.

The claim as to the propriety of the reduction in the 
assigned disability rating from 40 percent to 20 percent 
effective August 1, 1987 is inextricably intertwined with the 
claim for an earlier effective date for the assignment of the 
60 percent disability rating for the low back disorder.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other].  For the sake of 
economy and to avoid confusion, this matter has been made 
part of the claim of entitlement to an effective date earlier 
than September 16, 1999 for the assignment of a 60 percent 
for the lumbar spine disability.  

Entitlement to specially adapted housing

In a June 2003 rating decision, entitlement to specially 
adapted housing was denied.  The veteran perfected an appeal 
of that denial.

Remanded issues

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues no longer on appeal

As noted above, the veteran in December 2000 withdrew his 
appeal of his claim for an increased rating for the low back 
disability in excess of the currently assigned 60 percent.  

In the September 2002 decision, the Board denied a rating in 
excess of 10 percent for status post removal of a 
mediopatellar plica in the right knee.  The July 2007 joint 
motion for partial remand reflects that the veteran abandoned 
his appeal to the Court of the issue of an increased rating 
for the right knee disability.  The Board decision as to that 
issue is therefore final.  See 38 C.F.R. § 20.1100 (2007).


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
claims must be remanded for further evidentiary and 
procedural development.

1.  Entitlement to an effective date prior to September 16, 
1991 for the assignment of a 60 percent disability rating for 
low back syndrome, status post laminectomy for surgical 
treatment for transitional S1 vertebra with disc disease at 
L5-S1, to include the propriety of the reduction of the 
disability rating from 40 percent disabling to 20 percent 
disabling effective August 1, 1987.

2.  Entitlement to an effective date prior to September 16, 
1991 for the assignment of TDIU.

The veteran has indicated that he received treatment for his 
lumbar spine disability at the VA Medical Center (VAMC) in 
Decatur, Georgia from 1987 to 1988 and at the VAMC in 
Manchester, New Hampshire from 1986 to 1987.  While the RO 
has attempted to obtain records from those facilities for the 
period from 1991 to the present (which is not in dispute), 
the RO did not request records from the 1980s.  These records 
are obviously significant to these two issues, and they must 
be obtained.  See 38 U.S.C.A. § 5103A; see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

3.  Entitlement to specially adapted housing.

The veteran last underwent a VA examination in 2000.  A 
current VA examination is necessary to determine his 
eligibility to specially adapted housing.

This case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

1.  VBA should request treatment records 
pertaining to the veteran from the 
Decatur, Georgia VAMC (particularly from 
1987 to 1988) and from the Manchester, 
New Hampshire VAMC (particularly from 
1986 to 1987).  Any treatment records so 
obtained should be associated with the 
veteran's claims file. 

2.  VBA should provide the veteran a 
medical examination for the purpose of 
determining whether he has lost the use 
of both lower extremities due to the 
service-connected back disability.  The 
examiner is asked to provide an opinion 
on whether the veteran has lost the use 
of both lower extremities so as to 
preclude locomotion without the regular 
and constant use of a wheelchair, braces, 
crutches, or canes as a normal mode of 
locomotion due solely to service-
connected disability.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should review the record 
and readjudicate the veteran's claims.  
If the decision remains unfavorable to 
the veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

